DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 08/09/2022 has been considered by the examiner.	
Priority
This application was filed on 12/10/2019, and claims the benefit of the priority of US Provisional application 62/768,076 filed 11/15/2018 and 62/907,507 filed 09/27/2019.

Claim Status
Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103 - Maintained
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are still rejected under 35 U.S.C. 103 as being unpatentable over US 9566335B1 (hereinafter “the ‘335 patent”) in view of US9062091B2 (hereinafter “the ‘091 patent”).

‘335 teaches a method for protein sequencing that comprises the polypeptides and plurality of probes wherein each probe comprises an affinity capture reagent that selectively binds to an N-terminal amino acid or a N-terminal amino acid derivative, and a fluorescent label (abstract, claim 1).
‘335 does not teach the instant Y is a polymer that forms a covalent or non-covalent linkage and where Y is at least 2nm in length.

‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons and that in each case the moieties are attached to a shielding protein 220. The moieties can be attached using linkers or they can be attached directly to the proteins. Generally, covalent attachment of the moieties is preferred (See Fig. 2 reproduced below and description on Col. 12, line 21-30).

    PNG
    media_image1.png
    173
    211
    media_image1.png
    Greyscale

This reads on the instant Formula I, A-Y-D. ‘091 teaches that the dye moieties can comprise fluorescent labels (col. 4, line 5). ‘091 teaches that the attachment points are 2 nm apart or greater and that in some cases the attachment point is 4 nm apart or greater and that the distance between the attachment points can be either through space, or can be the distance across the surface of the protein (col 11, line 1-6). This reads on the length of Y being at least 2 nm.
‘091 teaches that the nucleotide analogs of the invention have a protein shield between the dye moieties and nucleotide moieties of the analog and that the protein prevents the direct interaction of the dye moiety with the enzyme carrying out nucleotide synthesis preventing photodamage to the enzyme (abstract). The disclosures render obvious the claims 207 and 242.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘335 and use the composition of ‘091 that comprises the protein/nucleotide, protein shield and dye/detectable moiety because ‘091 teaches that such a configuration helped prevent photodamage (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with such a composition because ‘091 teaches that the protein shield (Y) improved the photostability of the sequencing system (col. 23, line 29-30). 
Regarding claim 208, ‘091 teaches that the attachment points are 2 nm apart or greater and that in some cases the attachment point is 4 nm apart or greater and that the distance between the attachment points can be either through space, or can be the distance across the Surface of the protein (col 11, line 1-6). At least 2 nm or at least 4 nm reads on more than 4 nm which also reads on the instant at least 10 nm.
Regarding claim 211 and 212, ‘091 teaches that the protein shield is a protein (abstract) which falls under a biomolecule.
Regarding claim 213 and 221, ‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons (See Fig. 2 reproduced below and description on Col. 12, line 21-30). This reads on the instant Formula I, A-Y-D. ‘091 further teaches that at least one protein shield (col. 3, line 18-19) which reads on m being 0 to 10.
Regarding claims 214 and 215, ‘091 teaches a first and second strand (col. 4, line 64-65).
Regarding claims 218 and 219, ‘335 teaches that the methods are useful for sequencing single polypeptide molecules or multiple molecules of a single polypeptide (col. 8, line 21-23; col. 2, line 22-26). Furthermore, ‘091 teaches that the nucleotide component and dye component can be covalently attached to the protein (col. 2, line 34-36).
Regarding claim 220, ‘091 teaches that the composition further comprises a bis-biotin moiety (claim 11) which is a ligand moiety.
Regarding claims 223 and 225, ‘091 teaches Fig. 2 (I) which shows a nucleotide analog of the invention having two fluorescent moieties and two nucleotide moieties, the two fluorescent moieties connected to the same attachment point on the protein, and the two nucleotide moieties connected to a second attachment point on the protein (col. 13, line 1-5; see Fig 2(I) reproduced below).

    PNG
    media_image2.png
    161
    138
    media_image2.png
    Greyscale

Regarding claim 224, ‘091 teaches Fig. 2 (G) which shows a nucleotide analog of the invention having three fluorescent moieties and three nucleotide moieties, each moiety attached at a different place on the protein (col. 12, line 61-64; also see Fig. 2 (G) reproduced below).

    PNG
    media_image3.png
    112
    129
    media_image3.png
    Greyscale


Regarding claim 226, ‘091 teaches that the amino acid recognition molecule is a nucleic acid (abstract).
Regarding claims 235-237, ‘091 teaches that the dye moieties are fluorescent dyes. In some cases, the dye moieties comprise fluorescent particles, or other luminescent species (col. 24, line 8-11) and that a fluorescent moiety or fluorophore (F) can be selected from fluorescent labeling groups including individual fluorophores and cooperative fluorophores (col. 47, line 14-16). ‘091 further teaches a that the composition may have multiple dyes (abstract) or number of dye moieties is between 1 and 18 (claim 5) which reads on 20 or fewer.
Regarding claim 238, ‘091 discloses Fig. 2 which shows number of dyes to number of amino acid recognition molecule including 1:1 (see Fig. 2 (A).
Regarding claim 260, ‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons and that in each case the moieties are attached to a shielding protein 220. The moieties can be attached using linkers or they can be attached directly to the proteins. Generally, covalent attachment of the moieties is preferred (See Fig. 2 reproduced below and description on Col. 12, line 21-30). ‘091 further discloses that the gap can be from 1 to 50 bases, from 2 to 30 bases, or from 3 to 12 bases (col. 48, line 47-48). This reads on 5- 100 nucleotide bases. ‘091 teaches that the attachment points are 2 nm apart or greater and that in some cases the attachment point is 4 nm apart or greater and that the distance between the attachment points can be either through space, or can be the distance across the surface of the protein (col 11, line 1-6).
Regarding claim 261 and 262, ‘091 teaches that the labeled nucleotide analogs is double stranded (col. 48, line 28-30) and further teaches a first and second strand (col. 4, line 64-65).
Regarding claim 263-265, ‘091 teaches a nucleotide unit comprising at least one nucleoside polyphosphate attached through its phosphate portion to a first position on the protein; a dye component comprising at least one fluorescent dye moiety attached to a second position on the protein, wherein the first and second attachment points are spaced apart by a distance such that when a nucleoside phosphate attached to the protein is in the active site of the polymerase enzyme, a fluorescent dye moiety attached to the protein is shielded by the protein from coming into contact with the polymerase enzyme and that the substrate can be held together by covalent attachments (col. 2, line 19-31) and that they are spaced apart by a distance of greater than 2 nm (col. 3, line 2-3).
Regarding claim 266-271, ‘335 teaches that the methods are useful for sequencing single polypeptide molecules or multiple molecules of a single polypeptide (col. 8, line 21-23; col. 2, line 22-26), hence it would have been obvious to modify ‘091 with a multivalent protein. In addition, ‘091 teaches a labeled nucleotide analog comprising: an avidin protein having four subunits, each subunit comprising one biotin binding site; one or two nucleotide components bound to the avidin protein, each comprising one or more phospholinked nucleotide moieties; and one or two dye components, bound to the avidin protein, each comprising one or more dye moieties; wherein each component is bound to the avidin protein through a biotin moiety attached to a binding site on the avidin protein; and wherein at least one of the nucleotide or dye components comprise a bis-biotin moiety bound to two of the biotin binding sites on the avidin protein (col. 3, line 45-55).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the primary reference cited (the '335 patent) does not provide any reason for a person of ordinary skill in the art to have been concerned about photodamage of a polypeptide being sequenced or an amino acid recognition molecule as claimed being a potential problem. Rather, the inventors of the current application were the first to identify the problem of photodamage of a polypeptide being sequenced or an amino acid recognition molecule as claimed during a protein sequencing reaction. The inventors realized that inclusion of a shielding element could be used to increase the duration of a protein sequencing reaction by an order of magnitude relative to the same composition lacking the shielding element, which is a non-obvious discovery that is not suggested in the cited references. 
Applicant further argues that The '091 patent did not provide any rationale for a person of ordinary skill in the art to anticipate that photodamage of a polypeptide molecule being sequenced (or any DNA molecule being sequenced as in the '091 patent) or an amino acid recognition molecule would be a potential problem because the '091 patent did not describe any protein sequencing methods and thus did not disclose any methods that utilized a polypeptide being sequenced or an amino acid recognition molecule. This difference between the '091 patent and the pending claims is significant because the '091 patent was only concerned with preventing photodamage of a component of a DNA sequencing reaction that was distinct from the components of the reaction relevant to the current application.
Applicant further argues that a prima facie case of obviousness has not been established because a person of ordinary skill in the art would not have had a reasonable expectation of success in combining the cited references. The '335 patent discloses methods and reagents useful for protein sequencing, wherein the reagents comprises an affinity capture reagent that selectively binds to an N-terminal amino acid or a N-terminal amino acid derivative, and a fluorescent label. These two cited references cannot be combined in any way to arrive at the claimed invention because they do not share analogous disclosure that would have motivated a person of ordinary skill in the art to have combined them in the first instance. Applicant argues that the '335 patent does not disclose any rationale for preventing photodamage of its amino acid recognition molecules, suggest that photodamage might be occurring, or provide any reason that the methods of the '335 patent would need to be modified. The '091 patent discloses the use of protein shield to prevent photodamage of a component of a DNA sequencing reaction (polymerase enzyme). However, the polymerase enzyme of the '091 patent does not have an analogous counterpart in the '335 patent. Instead, the '335 patent utilizes an affinity capture reagent that selectively binds to an N-terminal amino acid or a N- terminal amino acid derivative, and a fluorescent label. A person of ordinary skill in the art having knowledge of the polypeptide sequencing methods in the '335 patent would not have had any rationale for combining the shielding elements of the '091 patent into the methods of the '335 patent because there is nothing in the '335 patent that is analogous to the immobilized polymerases of the '091 patent.
The arguments presented above have been fully considered but are unpersuasive because both references are concerned with sequencing. Furthermore, ‘335 teaches a method for protein sequencing that comprises the polypeptides and plurality of probes wherein each probe comprises an affinity capture reagent that selectively binds to an N-terminal amino acid or a N-terminal amino acid derivative, and a fluorescent label (abstract, claim 1) while the ‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons and that in each case the moieties are attached to a shielding protein 220. The moieties can be attached using linkers or they can be attached directly to the proteins. Even though the ‘091 publication is concerned with nucleotide moieties, one of ordinary skill in the art would be motivated to apply the same teaching to protein moieties as taught by ‘335. The ‘091 publication teaches the protein shield between the dye moieties and nucleotide moieties of the analog and that the protein prevents the direct interaction of the dye moiety with the enzyme carrying out nucleotide synthesis preventing photodamage to the enzyme (abstract). furthermore, the ‘091 publication teaches that the method showed significant increase in readlength which indicates a significant improvement in photostability of the sequencing system by using the protein shielded nucleotide analog (col. 64, line 24-27). The Examiner notes that the obviousness rejection was made based on the combined teachings of ‘335 and ‘091. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The arguments are unpersuasive. 
Conclusion
Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615